Citation Nr: 1529507	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-48 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1. Entitlement to service connection for a total abdominal hysterectomy with bilateral salpingo-oophrectomy.

2. Entitlement to an effective date earlier than June 9, 2008 for a grant of service connection for hypertension.

3. Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988 and from April 1990 to August 2000.  The Veteran additionally served with the Navy Reserve until January 2006. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran's representative noted that she recently moved to South Carolina and her claim has been transferred to the RO in Columbia, South Carolina.  

The Board most recently remanded this claim in November 2013 to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

As noted in the previous remand, an April 2012 rating decision granted the Veteran's service connection claim for hypertension, rated noncompensable, effective from June 9, 2008 (the date of the claim for service connection). Subsequent to the November 2012 remand, in December 2012 correspondence, the Veteran expressed her disagreement with the effective date assigned.  Upon further review the Board also finds that the Veteran disagreed with the initial noncompensable rating assigned.  A Statement of the Case (SOC) must be sent to the Veteran regarding these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2008 to 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


As the development requested in the Board's November 2013 remand has not been completed, further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand, the Board in part provided the following instructions: that the Veteran be provided with a SOC with regard to the issue of entitlement to an effective date earlier than June 9, 2008 for a grant of service connection for hypertension, and that she be afforded a VA examination to determine whether a relationship existed between her complaints of excessive psychiatric stress in service and the development of uterine bleeding in service ad following service.  If the benefit sought on appeal remained denied, she and her representative were to be issued a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.  

Regrettably, the AOJ did not comply with the above directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  The RO in a January 2015 rating decision denied service connection for a mental condition.  However, the Veteran was not afforded the VA examination as instructed in the November 2013 Remand, which is necessary to address claim for total abdominal hysterectomy with bilateral salpingo-oophrectomy.  Such an examination must be provided to comply with the Board's remand directives.  See Stegall, supra. 

The fact that service connection for a mental disorder was denied does not obviate the need to conduct the examination.  Indeed, while the Veteran's current psychiatric disability may not be related to service, there is still a question as to whether there is a correlation between the Veteran's report of experiencing significant psychiatric stress in service, which is competent to report, and the onset of excessive menstrual (uterine) bleeding in service, which she is also competent to report.  It is for this reason that the instructions in the current Remand have been tailored to address this question in a more direct manner.

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Provide the Veteran an SOC with regard to the issues of entitlement to an effective date earlier than June 9, 2008 for a grant of service connection for hypertension and entitlement to an initial compensable rating for hypertension. The Veteran should be informed of her appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

3. Schedule the Veteran for a VA gynecological examination.  After examining the Veteran, interviewing her, and reviewing the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's report of experiencing significant psychiatric stress in service caused or aggravated uterine bleeding in service or following service that led to her August 2006 hysterectomy.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner is advised that the Veteran is deemed competent to report experiencing significant work/service-related stress and increased menstrual bleeding in service.  The examiner should comment on whether the Veteran's statements can be substantiated from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided a SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




